Title: To Benjamin Franklin from Dumas, 12 August 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 12e. Aout 1784

Dans l’espérance que ma derniere, avec les incluses, est bien parvenue, voici No. 44 pour le Congrès, qu’il trouvera sans doute tres interessante. Je la recommande à V. E. pour la fermer

& acheminer, comme aussi celle pour Mr. Van Berkel, & celle pour Mr. le D. de la V [Vauguyon]—
Je présente mes complimens à Mr. Wm. Franklin, & suis avec grand respect De Votre Excellence Le très-humble & très obéissant serviteur

C. W. F. Dumas
Passy à Son Exce. Mr. Franklin M. Pl. des E. U.

